Citation Nr: 1612401	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the February 1981 rating decision that denied service connection for a bilateral foot disability contained clear and unmistakable error (CUE).

2. Whether the March 1996 rating decision that denied service connection for a bilateral foot disability contained CUE.

3.  Whether the March 1996 rating decision that denied service connection for a headache disability contained CUE.

4.  Whether the Veteran is entitled to a rating in excess of 30 percent for a posttraumatic stress disorder (PTSD) in the period from April 2007 to February 2015 and to a rating in excess of 50 percent since February 2015.    

5. Whether the Veteran is entitled to a total disability rating due to individual unemployability (TDIU) due to his service-connected disabilities. 



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, District of Columbia and Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO denied service connection for a bilateral foot condition; although notified of the denial, the Veteran did not initiate an appeal.

2.  In a March 1996 rating decision, the RO declined to reopen the Veterans claim for service connection for a bilateral foot disability due to lack of new and material evidence; although notified of the denial, the Veteran did not initiate an appeal.  

3.  In a November 2010 Board decision, the issue of service connection for a bilateral foot disability was reopened and remanded to the RO for development and adjudication.  

4.  In a November 2012 Board decision, the Board reviewed the Veteran's claim for a bilateral foot disability de novo and denied the claim on the merits.

5.  The RO rating decisions regarding a bilateral foot disability dated February 1981 and March 1996 were subsumed by the November 2012 Board decision that reviewed the claim de novo and denied the claim on the merits. 

6.  In a March 1996 rating decision, the RO denied service connection for a chronic headache; although notified of the denial, the Veteran did not initiate an appeal.

7.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the March 1996 rating decision such that the outcome of the claim for service connection for a headache disability would have been manifestly different but for the error.

8.  The evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty concentrating; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; occasional crying spells; restricted affect; and isolative and avoidance behaviors during the entire appeal. 

9.  The evidence shows the Veteran is unemployable due to the combined effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision denying the Veteran's claim for service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The March 1996 rating decision denying the Veteran's claim for service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

3.  The February 1981 and March 1996 rating decisions regarding service connection for a bilateral foot disability are not subject to a claim of CUE as a matter of law.  38 U.S.C. § 7104(b) (2014).  See Manning v. Principi, 16 Vet. App. 534, 540-541 (2002) (citing Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) and Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998)).

4.  The March 1996 rating decision denying the Veteran's claim for service connection for a headache disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

5.  The March 1996 rating decision that denied service connection for a headache disability did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).

6.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met for the entire appellate period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

7.  Since July 11, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

As to the psychiatric disability claim, his appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes two VA examination reports, VA medical records, private medical records, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in February 2011 and February 2014.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO requested the February 2011 VA examiner provided an addendum opinion, which was issued in April 2012.  The Board finds that the VA examination and addendum reports are sufficient for adjudicatory purposes because they are based on his medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Procedural History - CUE Claims

In a February 1981 rating decision, the RO denied service connection for a bilateral foot disability.  Service treatment records were not available and thus not considered. After the Veteran was notified of the determination of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of this adverse determination to the Veteran.  

In rating decisions dated January 1995 and March 1996, the RO again denied service connection for a bilateral foot disability.  It is unclear if service treatment records were available for the January 1995 decision; however the March 1996 rating decision mentions that service treatment records were reviewed as evidence.   
Also in the March 1996 rating decision, the RO denied service connection for a chronic headache disorder.  After the Veteran was notified of these adverse determinations, he did not appeal the rating decisions.  No new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed the notice for the March 1996 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The Veteran filed subsequent claims for service connection for a bilateral foot disability and a chronic headache condition.  The Board reopened these claims and remanded them to the RO in November 2010; in an August 2012 decision, the Board denied service connection for a bilateral foot disability and granted service connection for a chronic headache condition.  The RO assigned a rating of 50 percent for the chronic headache condition effective October 16, 2003.

In addition to the service connection claims, the Veteran asserted the RO committed CUE in the 1981 and 1996 rating decisions denying service connection for a bilateral foot disability and the 1996 rating decision denying service connection for a chronic headache disability.  The Board referred the CUE allegations to the RO for development and adjudication in a November 2010 decision; the Board again referred the CUE allegations to the RO in an August 2012 decision.  The RO considered and denied the claims in a March 2014 rating decision; the Veteran perfected his appeal and these issues are now properly before the Board.

CUE - Laws and Regulations

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

Bilateral Foot Disability

It is undisputed in this case that the February 1981 and March 1996 rating decisions denying service connection for a bilateral foot disability became final.  Section 38 C.F.R. § 3.156(c), which was applicable to the March 1996 rating decision, does not affect finality.  See, e.g., Cook v. Principi, 318 F.3d 1334, 1336-37 (Fed. Cir. 2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'").  Cook goes on to discuss two statutory exceptions to the rule of finality, which do not include belated procurement of service treatment records under 38 C.F.R. § 3.156(c).  Id. 

Under the doctrine of delayed subsuming, a final, an unappealed RO decision subsequently reviewed de novo on the merits by the Board is subsumed by the Board decision and not subject to a claim of CUE as a matter of law.  Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).  

As noted above, both the February 1981 and March 1996 rating decisions regarding the Veteran's bilateral foot disability became final.  The Veteran's claim for service connection for a bilateral foot disability was reopened and was fully adjudicated, and denied, by the RO.  The Board subsequently denied the claim on the merits in an August 2012 decision.  That August 2012 Board decision subsumes any prior rating decisions that address the same issue.  See Donovan, supra; see also 38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.1104 (2012); Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 1994); see also Manning v. Principi, 16 Vet. App. 534, 540-41 (2002).

In sum, the February 1981 and March 1996 rating decisions regarding service connection for a bilateral foot disability were subsumed by the August 2012 Board decision on the same subject and no claim of CUE can exist with respect to any of the previous RO decisions regarding a bilateral foot disability.  

The only recourse that remains for the Veteran is to file a motion to revise the August 2012 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  To date, the Veteran has not done so. 

Chronic Headache Disability

The Veteran filed a claim for service connection for a headache disability in August 1995; the claim was denied in a March 1996 rating decision due to lack of a current diagnosis and lack of evidence showing in-service onset of a chronic headache condition.  The Veteran asserts that this March 1996 denial of his claim contained CUE.

As noted above, CUE is a very specific and rare kind of error.  A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As a threshold matter, affording the Veteran the benefit of the doubt, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

The Veteran appears to contend that (1) the statute discussing service connection was applied improperly at the time of the March 1996 rating decision and that (2) the correct facts were not before the adjudicator.  See April 2013 and April 2014 notices of disagreement.  He argues that he is entitled to compensation for a disability resulting from an injury or disease incurred or aggravated in active service because he did not have headaches at entry and he did have headaches at exit.  Id.  In support of this CUE claim, he cites lay evidence he submitted in January 2005, in which the Veteran's mother asserts that the Veteran started suffering from severe headaches upon returning from service.  See Statements of L.R. received January 2005 and April 2014.

In regard to the Veteran's reference to the cited lay evidence - i.e. the written statements of his mother - this evidence is not pertinent to the CUE allegation as it was not of record at the time of the March 1996 rating decision.  The determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999).  The lay evidence was not of record at the time of the decision and cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

For the reasons noted below, the Board finds that there was a tenable basis for the RO's determination denying the Veteran's claim of service connection for headaches and the Veteran's CUE claim ultimately reflects a disagreement as to how the facts were weighed. 

The evidence of record at the time of the March 1996 rating decision included service treatment records and medical records of four different private providers.  

Both the Veteran's June 1976 entrance examination and his September 1979 separation examination are negative for a chronic headache condition.  Service treatment records reflect treatment for an acute headache in the frontal lobe area February 1977 which came on during an extended nose bleed.  The neurological examination was within normal limits and the diagnostic impression was anxiety reaction.  In April 1977, the Veteran went to sick call for a runny nose complaining of a headache for two days; he was diagnosed with rhinitis.  In May 1978, the Veteran again sought treatment for cold-like symptoms including headache; he was diagnosed with rhinitis and bronchitis.  In February 1979, the Veteran complained of a headache in an in-service eye consultation.  

The only reports of headaches contained in the post-service medical records were associated with temporomandibular joint dysfunction (TMJ).  For example, the report of Dr. R. dated December 1995 indicates that when the Veteran sought treatment for TMJ and associated jaw pain, he complained of headaches when he opened his mouth wide.  The report of Dr. J.K. dated January 1983 indicates the Veteran had a malocclusion with associated clicking and popping in his left TMJ and occasional headaches.  

The RO in the March 1996 rating decision made reference to these medical records and denied the claim because there was no current diagnosis of a chronic headache condition and no evidence that any headaches experienced by the Veteran were attributable to service.  The RO also noted that the entry and exit examinations were both negative for complaint or treatment for a chronic headache disorder.   

The Veteran has not asserted that these facts before the RO in reference to the March 1996 rating decision were incorrect and the Board finds no evidence to suggest otherwise.  The Board notes that the March 1996 rating decision apparently did not consider medical records of Dr. P.C. received by the RO in August 1994, which include two treatment notes mentioning headaches.  In February 1986 the Veteran reported headaches as a symptom of an acute viral syndrome; in March 1990, he reported headache symptoms with allergic sino-rhinitis.  The Board finds that this evidence does not undebatably show a connection between the headaches and active service.  Thus, the Board finds that consideration of this evidence would not have manifestly changed the outcome of the March 1996 rating decision.  

The Board also finds that the RO correctly applied the law at the time of the March 1996 rating decision in regard to the chronic headache claim.  The Veteran has asserted that 38 U.S.C.A. § 1110 was not appropriately applied.  This statute is implemented by VA regulations.  In all material respects, the law in effect at the time of the March 1996 rating decision was the same as it is at present.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1996).  Section 38 C.F.R. § 3.303(a) provides that, "Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions..."  Section 38 C.F.R. § 3.303(d) further provides, "Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  

The March 1996 rating decision notes the pertinent evidence of record and indicated that the evidence did not establish that service connection was warranted.  The Board can find no indication that the RO improperly applied VA statutes and regulations in this determination.  The evidence of record in March 1996 did not undebatably establish a link to service connection for a chronic headache disability.  Moreover, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.  Moreover, the Veteran has acknowledged that he has attributed his headaches to numerous causes over the years.  See December 2004 statement in support of claim.

For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in March 1996, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  The Veteran is ultimately disagreeing with how the evidence was weighed in the March 1996 rating decision.  This will not sustain a finding that the March 1996 rating decision denying service connection for a chronic headache disability constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

Certainly, the evidence developed in the intervening years suggests that the Veteran's condition at that time may have represented an early manifestation of his now-service-connected migraines.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The Board granted service connection in the August 2012 decision by resolving doubt in favor of the Veteran and weighing all the evidence of record, including evidence that was received after the March 1996 denial.  In sum, an August 2012 Board decision resulting in a favorable outcome does not mean that CUE existed in the earlier decision. 

For these reasons, the motion to revise the March 1996 rating decision denying service connection for a chronic headache condition on the basis of CUE is denied.

Increased Rating for PTSD - Laws and Regulations

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 10 percent rating is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.


Increased Rating for PTSD - Facts and Analysis

The Veteran filed a claim for PTSD and major depressive disorder in April 2007.   The RO initially denied the claim in an August 2007 rating decision.  The Veteran appealed to the Board, which remanded the claim back to the RO for further development in a November 2010 decision.  The RO granted service connection in a May 2012 rating decision and assigned a 30 percent disability rating, effective April 2007.  The Veteran thereafter appealed the RO's assigned rating and the Board again remanded the issue back to the RO in an August 2012 decision.  The RO subsequently increased the Veteran's rating for PTSD to 50 percent in March 2015, with an effective date of February 2015.  

The Veteran medically retired from his 27 year career with the U.S. Postal Service in 2008.  Initially, the Veteran asserted his medical retirement was due to neuropathy; he could no longer stand for long periods of time or handle the equipment required for his job.  See February 2011 VA psychiatric examination report and September 2009 VA treatment note.  Later, the Veteran asserted that his medical retirement was due to PTSD, and Office of Personnel Management (OPM) letters corroborate this assertion.  See February 2014 VA examination report and July 2008 OPM letter.

A January 2007 letter from the Veteran's counselor, L.G., reflects diagnoses of chronic, severe PTSD and depressive disorder.  L.G. reported that she met with the Veteran for a psychological evaluation in January 2007.  The letter discusses some of the Veteran's history in regards to the PTSD, specifically discussing three stressor events.  

The Letter from L.G. went on to note that the Veteran had difficulty adjusting to civilian life after separation from service, including trouble finding work and developing a social life.  Specifically, the Veteran reportedly had "no social life" for the first 15 years of his career at the postal service during which he worked all holidays.  The letter reflects that the Veteran reported numerous symptoms of PTSD including: intrusive thoughts, sleep problems including severe insomnia, social isolation, numbing of general responsiveness, restricted range of affect, problems with memory and concentration, hypervigilance, hyperirritability, night sweats, avoidance of stimuli that remind him of service, and exaggerated startle response.  L.G. stated that the Veteran's behaviors, such as avoiding crowds, setting with his back to the wall in public spaces, and difficulty getting along with others, were consistent with a dissociative coping style.  GAF was reportedly 38.

In September 2009, the Veteran sought to establish care at the VA.  The Veteran was screened for depression and PTSD during the initial visit; both screens were negative.  The Veteran also reported that he was medically retired due to neuropathy.

The Veteran was afforded a VA psychiatric examination in February 2011.  The examination report reflects a diagnosis of chronic PTSD connected to in-service stressor events, which are also discussed in the examination report.  One of the symptoms noted by the VA examiner included significant sleep impairment that interfered with daily activity, including "crazy dreams" which the Veteran could not describe, night sweats, frequent waking, and delay in returning to sleep.  Other noted symptoms reported include: persistent and intrusive re-experiencing of stressful events; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness to include diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future; and persistent symptoms of hyperarousal including sleeping difficulties, irritability, trouble concentrating, and exaggerated startle response.  

For treatment, the Veteran reported he attended a monthly group counselling session and occasionally sought individual therapy.  The Veteran could not estimate how often he went for individual therapy and was uncertain of why he was being treated.  He did not think he was taking any medication related to his mental health.  See February 2011 VA examination report.

As far as frequency, severity, and duration of symptoms, the Veteran self-reported the symptoms as moderate to severe; however, the Veteran could not provide specific information and was somewhat inconsistent during the interview.   Id.  For instance, the examiner noted that the Veteran initially stated he had crazy dreams that he could not remember and later stated that he had PTSD-related nightmares.  See February 2011 VA psychiatric examination report.  As far as social relationships, the Veteran reported that he lived alone and spent most of his time by himself, he stated that a cousin occasional stayed with him.  Occupationally, the Veteran reported that he had recently retired from the U.S. Postal Service, where he worked for 27 years, most recently as a data collector.  The examiner indicated there were no known work-related impairments due to mental illness at the time of the examination.  Id.  

The examiner administered a psychometric assessment designed to detect malingering.  The results of the test indicated the Veteran presented an accurate self-report of his current psychiatric symptomatology and his PTSD symptoms were moderate in severity.  Id.

The examiner noted that the Veteran was somewhat socially isolated, but this did not appear to be a significant impairment at that time.  The examiner also noted the symptom most affecting the Veteran's quality of life was disrupted sleep; however the etiology of his sleep impairment was not clear.  Despite the results of the psychometric assessment, the examiner opined that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning and did not require continuous medication.  Id.

The mental status examination was as follows:  general appearance was clean, neatly groomed, appropriately and casually dressed; psychomotor activity was unremarkable; speech was spontaneous, clear and coherent; affect was appropriate; mood was self-reported as "very bad" and "distant" and was observed as euthymic;  attention was intact; orientation to person, time, and place were intact; thought process and though process were unremarkable; there was no evidence of delusions,  hallucinations, suicidal ideation, homicidal ideation, episodes of violence, or panic attacks; judgement was intact as Veteran understood outcome of behavior; insight was within normal limits; impulse control was good; Veteran showed he was able to maintain minimum personal hygiene; there was no problem with activities of daily living; no obvious impairments in memory were observed.  His GAF score was 70.  Id.

Treatment notes of Dr. C.S. note the Veteran's psychiatric status on numerous occasions from January 2007 to May 2010.  Many of these notes indicate that the Veteran was struggling with sleep abnormalities, sadness, crying spells, and hyperactivity.  The Veteran repeatedly reported an increase in financial and emotional stress due to a tree falling on his home in April 2007 and due to caring for his ill mother.  A number of treatment notes also reflect that the Veteran's mood and affect were appropriate and that the Veteran understood social behavior and situations. 

The Board notes that an April 2011 letter from a private counselor, L.G., provided a much poorer assessment of the Veteran's PTSD symptomatology.  L.G. opined that the Veteran was totally and permanently disabled, and unemployable, due to the severity and chronicity of his PTSD and depressive symptoms.  Symptoms noted included hypervigilance, hyperarousal, difficulty with memory and concentration, cognitive issues affecting problem solving and decision-making, irritability, and severe isolating behaviors and lack of trust which severely impacted the Veteran's ability to initiate and sustain social relationships.  The letter stated that the Veteran had been treated by L.G. since January 2007; however no records of ongoing treatment were submitted.  GAF was reportedly 36.

Thereafter, in May 2012 the RO granted service connection for PTSD with an effective date of the Veteran's original claim, April 2007.  The rating assigned was 30 percent, which the Veteran appealed.  

The VA received another letter dated May 2014 from L.G., the Veteran's counselor.  The letter was identical to the letter dated April 2011 except that it also noted the Veteran had been attending a monthly PTSD group.  To reiterate, L.G. opined that the Veteran's PTSD was severely disabling and his GAF score was reportedly 36.

The Veteran was afforded another VA psychiatric examination in February 2015.  The examination report reflected a diagnosis of PTSD productive of occupational and social impairment with reduced reliability and productivity.  This characterization of occupational and social impairment corresponds with a 50 percent disability rating.  In the examination, the Veteran contradicted earlier reports regarding his retirement stating that he retired from the postal service due to PTSD, rather than neuropathy, in 2008.  The Veteran reported being able to perform activities of daily living and also being able to maintain his home, though this took tremendous effort.  Socially, he was still living alone and spending most of his time by himself; he reportedly last dated approximately three years prior.  The symptoms noted in this examination were substantially similar to those noted in the February 2011 examination report, which included recurrent distressing dreams and memories; avoidance behaviors; diminished interest in significant activities; feelings of detachment or estrangement from others; anhedonia; irritability; hypervigilance; and sleep disturbances.  The symptoms checked for VA rating purposes included: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

Thereafter, the RO granted the Veteran an increased rating of 50 percent for his PTSD effective the date of the February 2015 VA psychiatric examination presumably based on the examiner's opinion regarding the Veteran's occupational and social impairment.  

Based on the evidence record, the Board finds that the Veteran's PTSD symptoms correspond with a 50 percent rating for the entire appeal period.  During the entire appeal period, the Board finds that the Veteran's PTSD was manifested by: depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty concentrating; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; occasional crying spells; restricted affect; and isolative and avoidance behaviors.  These symptoms correspond with a 50 percent disability rating under 38 C.F.R. § 4.130.

The Board finds that the Veteran's psychiatric disability picture during the entire appeal period is encompassed by the 50 percent rating now in effect, and does not warrant a higher rating.  The Veteran's symptoms, noted above, are already contemplated by the 50 percent disability rating under 38 C.F.R. § 4.130.

Although the Board acknowledges L.G.'s assessment that the Veteran has severe impairments in developing and maintaining social and occupational relationships, the record reflects the Veteran occasionally went on dates, maintained relationships with his mother and a cousin that occasionally stayed with him, and was able to maintain the same job for 27 years.  As such, the Board disagrees with L.G.'s assessment based on the evidence of record.  Difficulty in establishing and maintaining effective work and social relationships is contemplated by the 50 percent rating. 

To satisfy the criteria for the next higher (i.e. 70 percent) disability rating, the Veteran's psychiatric disorder would need to be manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this case, the evidence reflects the Veteran is capable of successful social and occupational interaction, though he exhibits isolative tendencies.  No delusions, hallucinations, or panic attacks were noted at any point during the appeal period.  The Veteran did not exhibit suicidal ideation; obsessional rituals which interfere with routine activities; intermittent illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene at any point during the entire appeal period.  The VA examination reports and private treatment notes showed the Veteran's mood and affect were appropriate and that he understood social behavior and situations.  The only mental status examination of record reflects the Veteran presented as clean, cooperative, neatly groomed, and otherwise unremarkable besides reports of a poor mood.  See February 2011 VA examination report. 

In making this determination, the Board is aware that the symptoms listed under the rating criteria are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a particular evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board has also reviewed the evidence to determine his overall level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. April 8, 2013) (Although the Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment).  In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a Veteran's psychiatric symptoms.  Id.; see also 38 C.F.R. § 4.126 (2015).  The rating is based, as far as practicable, upon the average impairments of earning capacity, in civil occupations, resulting from the Veteran's service-connected disabilities.  Id. 

The Veteran worked for the same agency, the U.S. Postal service, for approximately 32 years.  The Veteran was working when he initially filed his claim for service connection for PTSD.  This demonstrates the Veteran's long history of holding stable employment.        

The Veteran's GAF scores ranged from 36 (lowest) to 70 (highest) during the period from April 2007 to February 2015.  The Veteran's lowest GAF score of 36, noted by L.G., could indicate some serious impairment in social, occupational functioning; however, the Board finds that this GAF score is not shown by the evidence of record.  As noted above, A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  DSM-IV.  The evidence shows the Veteran exhibited moderate symptoms during the appeal period which most closely align, by description, with a GAF score of 51 to 60 (indicative of moderate symptoms (such as flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers)).

The Board has no reason to doubt that L.G. is a credible and competent medical provider; however, the Board is charged with weighing evidence and assigning the probative value of such evidence.  Though the RO requested all of the Veteran's medical records from L.G. on at least three occasions, the only responses received were three letters.  In sum, the RO received only three letters from L.G. and two of them are nearly identical even though they are dated three years apart.  The letters from L.G. that provided a GAF score of 36 to 38 and stated that the Veteran was totally socially and occupationally disabled lack sufficient rationale and discussion; and additional evidence reflecting the Veteran's ongoing symptoms or specific examples of episodes suggesting total social and occupational disability are not of record.  The RO found, and the Board agrees, that the letters from L.G. are not supported by historical or contemporaneous records.  See May 2014 rating decision.   As L.G.'s conclusions regarding the severity of the Veteran's disability are not otherwise supported by the evidence, the Board accords the letters from L.G. reduced probative value.

As noted above, the Board finds that, given the evidence of record, the Veteran exhibited moderate symptoms during the entire appeal period.  The psychomotor assessment the Veteran completed in the February 2011 VA examination is highly probative; it was deemed an accurate self-report of the Veteran's symptoms and reflected moderate PTSD symptoms.  None of the evidence of record reflects that the Veteran was out of touch with reality or displayed obscure, irrelevant, or illogical speech commensurate with a GAF score of 36.  The symptoms of PTSD shown by the evidence during this period include: depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty concentrating; and isolative and avoidance behaviors.  Additional symptoms noted by L.G. include restricted range of affect and significant social and occupational relationship difficulties.  The evidence also reflects the Veteran had occasional crying episodes which the Board likens to occasional panic attacks under the code.  

Many of these symptoms correspond with the 30 percent rating; however, the restricted range of affect more closely aligns with a 50 percent rating.  In addition, though the VA examiner did not find it to be a significant impairment, the evidence reflects the Veteran is significantly socially isolated.  Therefore, for the reasons discussed above, the Board finds Veteran's general level of impairment for this period is most closely aligned with that of the 50 percent rating for the entire appeal period. 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.    The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating criteria for the 50 percent rating now in effect for the entire appeal period contemplate the severity and symptoms of the Veteran's PTSD.  These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for psychiatric disabilities located at 38 C.F.R. § 4.130.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disabilities, and referral for consideration of extraschedular rating is not warranted.

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a TDIU the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

The criteria for entitlement to a TDIU on a schedular basis have been met since April 2007.  The record reflects the Veteran retired from his position at the U.S. Postal Service in July 2008.  

The record reflects the Veteran has a four year dual degree in design and painting, as well as a certificate in photography.  See February 2011 VA PTSD examination.  Prior to service, he reportedly worked in agriculture and sales (i.e., tobacco fields and department store).  The Veteran's military occupational specialty was transportation/customs inspector.  The Veteran was reportedly unemployed from his military discharge until May 1981 when he took a position with the U.S. Postal Service.  He retired from the postal service in July 2008.  Id. 

The RO adjudicated the Veteran's TDIU claim in a May 2014 rating decision, which denied TDIU but did not discuss the combined impact of the Veteran's service-connected disabilities, which include PTSD and headaches, both currently rated at 50 percent.  

In regard to the Veteran's headache disability, a February 2011 VA examination report reflects the Veteran was experiencing at least three to four headaches per week, each lasting two to five hours, with blurred vision, watery eyes, occasional nausea, photophobia, and phonophobia.  He reported that his headaches were totally exhausting, both mentally and physically.  Id.  Aggravating factors were light, sound, certain smells (such as cologne, perfume, and soaps); alleviating factors were being alone and medication.  For moderate headaches, the Veteran reported functional impairment including sluggishness in completing tasks, suspension of tasks, and problems concentrating.  He also reported severe prostrating headaches approximately twice a week.  Prostration is defined as "extreme exhaustion and powerlessness."  Dorland's Illustrated Medical Dictionary (32d. ed. 2012).

In regard to the Veteran's psychiatric disability, the Board acknowledges the OPM letters that reflect the Veteran was medically retired from his position at the postal service due to PTSD.  Such determinations are not binding on VA and the evidence in the Veteran's claims file does not reflect that he is totally unemployable solely due to PTSD.  As noted above, the Veteran's PTSD is moderate in severity.  That said, the record does reflect that the Veteran's PTSD was manifested by depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty concentrating; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; occasional crying spells; restricted affect; and isolative and avoidance behaviors during the entire appeal period.   

The Board finds that the evidence supports the assignment of a schedular TDIU.  The symptoms of the Veteran's PTSD and chronic headaches collectively render him unemployable.  For instance, the Board finds that the Veteran's difficulty with interpersonal relationships and moodiness along with his chronic sleep impairment and debilitating headaches would make gainful employment, including solitary sedentary work, very difficult unless it was in a sheltered environment.   

As the Veteran asserted that he retired in July 2008 and an OPM letter indicates the Veteran was retired as of July 11, 2008, a grant of TDIU effective July 11, 2008 is warranted. 



ORDER

The allegation of CUE in the February 1981 rating decision regarding service connection for a bilateral foot disability is dismissed.

The allegation of CUE in the March 1996 rating decision regarding service connection for a bilateral foot disability is dismissed.

The veteran's motion to revise or reverse the March 1996 rating decision regarding service connection for a chronic headache disability is denied.

Subject to law and regulations governing the effective date of an award of monetary compensation, the claim for a rating of 50 percent for PTSD, effective April 19, 2007, is granted.

The claim for a rating in excess of 50 percent for PTSD is denied for the entire appeal period.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


